Exhibit 10.1

Execution Version

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 3, 2013

among

Dune Energy, Inc.,

as Borrower,

Bank of Montreal,

as Administrative Agent,

CIT Capital Securities LLC,

as Syndication Agent,

and

The Guarantors and Lenders Party Hereto

BMO Capital Markets Corp.

Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”) dated as of May 3, 2013, is among DUNE ENERGY, INC., a Delaware
corporation (the “Borrower”); certain of the lenders party to the Credit
Agreement referred to below (collectively, the “Required Lenders”); and BANK OF
MONTREAL, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of December 22, 2012 (as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of September 25, 2012 and as amended, supplemented or modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower.

B. The Borrower has requested and the Required Lenders have agreed to amend
certain provisions of the Credit Agreement as set forth herein and affirm the
current amount of the Borrowing Base.

C. Now, therefore, to induce the Administrative Agent and the Required Lenders
to enter into this Second Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
defined term “Agreement” in its entirety and replacing it with the following:

“Agreement” means this Amended and Restated Credit Agreement, as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
September 25, 2012 and that certain Second Amendment to Amended and Restated
Credit Agreement dated as of May 3, 2013, as the same may from time to time be
amended, modified, supplemented or restated.

 

1



--------------------------------------------------------------------------------

2.2 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended and restated
in its entirety to read as follows:

(a) Ratio of Total Debt to EBITDAX. The Borrower will not, as of the last day of
any fiscal quarter set forth below, permit its ratio of Total Debt as of such
day to EBITDAX for the immediately preceding four fiscal quarters ending on such
day to be greater than the ratio set forth below:

 

Fiscal Quarter Ending

  

Ratio

March 31, 2013    5.0 to 1.0 June 30, 2013    4.5 to 1.0 September 30, 2013 and
thereafter    4.0 to 1.0

Section 3. Borrowing Base Redetermination. From and after the Second Amendment
Effective Date (as defined below), the Borrowing Base shall be, and hereby is,
$50,000,000, which Borrowing Base shall remain in effect until the Borrowing
Base is otherwise redetermined or adjusted in accordance with the Credit
Agreement. Notwithstanding the foregoing, the Borrowing Base may be subject to
further adjustments from time to time pursuant to Section 2.07(e),
Section 8.13(c) or Section 9.12(d).

Section 4. Conditions Precedent. This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

4.1 The Administrative Agent shall have received from the Required Lenders, the
Administrative Agent and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Person.

4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including:

(a) an upfront fee to the Administrative Agent for the account of the Lenders in
an amount equal to 20 basis points on their allocated portion of the Borrowing
Base as of the Second Amendment Effective date; and

(b) to the extent invoiced, reimbursement or payment of all documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower under
the Credit Agreement.

4.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Second Amendment.

4.4 The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.

 

2



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.

5.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Second Amendment,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document to which it is a party and agrees that each
Loan Document to which it is a party remains in full force and effect as
expressly amended hereby and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Second Amendment:

(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects (except those
which have a materiality qualifier, which shall be true and correct as so
qualified), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date, and

(ii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

5.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission or
electronic transmission in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart hereof.

5.4 NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5 GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

3



--------------------------------------------------------------------------------

5.6 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Second Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.7 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

5.9 Loan Document. This Second Amendment is a Loan Document.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 

BORROWER:     DUNE ENERGY, INC.     By:  

/s/ James A. Watt

      Name: James A. Watt       Title: President & Chief Executive Officer
GUARANTORS:     DUNE OPERATING COMPANY     By:  

/s/ James A. Watt

      Name: James A. Watt       Title: President and Director     DUNE
PROPERTIES, INC.     By:  

/s/ James A. Watt

      Name: James A. Watt       Title: President and Director

[Signature Page Second Amendment]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative Agent and a Lender

By:

  /s/ James V. Ducote   Name: James V. Ducote   Title: Director

[Signature Page Second Amendment]



--------------------------------------------------------------------------------

CIT BANK, as a Lender

By:

  /s/ Marc Theisinger   Name: Marc Theisinger   Title: Director

[Signature Page Second Amendment]